Citation Nr: 0719573	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of fracture of the right tibia and fibula, status 
post compartment syndrome, with injury to the peroneal nerve, 
claw toes and pes cavus of the right foot, arthritis of the 
right ankle, right knee involvement, and a postoperative 
scar, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 until May 
1979 and again from August 1981 until November 1989.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) in Cleveland, Ohio that denied the veteran's 
claims for increased ratings for right lower extremity and 
left knee disabilities.  By rating action dated in August 
2004, the RO assigned a separate 10 percent evaluation for 
degenerative arthritis of the left knee, effective February 
2003.  These matters were previously before the Board in May 
2006 and were remanded for procedural development.

The Board notes that veteran submitted additional evidence in 
support of his claims after his appeal had been recertified 
to the Board.  The additional evidence, received at the Board 
in April 2007, is a statement by the veteran describing 
several falls that he had had and that he was missing out on 
overtime pay at work.  A statement waiving RO jurisdiction 
over the new evidence did not accompany the evidence.    
After reviewing the record, the Board notes that the same 
information was already provided by the veteran in a July 
2006 statement in support of his claims and was considered in 
the November 2006 Supplemental Statement of the Case.  For 
these reasons, the absence of a waiver as to such evidence 
does not prejudice the veteran here and the Board will 
proceed to adjudicate the claim.   

Further, in his July 2006 statement in support of his claim, 
the veteran appears to be making claims of entitlement to 
service connection for a back disability and a left shoulder 
disability.  These matters have not been adjudicated by the 
RO or developed for appellate consideration.  As such, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There has not been demonstration by competent clinical 
evidence that the veteran's pes cavus results in functional 
impairment equivalent to the loss of use of the right foot.

2.  The service-connected arthritis of the right ankle, as 
shown by X-ray evidence, is manifested by chronic pain with 
functional limitation of dorsiflexion to 0 degrees and 
plantar flexion to 2 degrees, comparable to ankylosis of the 
right ankle in dorsiflexion between 0 degrees and 10 degrees.

3.  Competent clinical evidence of record establishes 
separate and distinct moderate neurological impairment of the 
deep peroneal nerve manifested by decreased sensation of the 
right leg below the knee, and of the right foot.

4.  Competent clinical evidence of record establishes no more 
than slight ligamentous laxity of the left knee.
 
5.  The service-connected arthritis of the left knee, as 
shown by X-ray evidence, has functionally limited the veteran 
to no less than 114 degrees flexion with full extension.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for pes cavus of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5278 (2006).

2.  The criteria for a separate 30 percent evaluation, but no 
more, for arthritis of the right ankle, have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 
5271 (2006).

3.  The criteria for a separate 10 percent evaluation, but no 
more, for neurologic manifestations of injury to the deep 
peroneal nerve, manifested by decreased sensation, have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8523 (2006).  

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for instability of the left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5257, 5262 
(2006).

5.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Regarding the increased rating claims for pes cavus and 
impairment of the left knee, VA satisfied its duty to notify 
by means of April 2003 and May 2006 letters from VA to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
requested to submit any relevant evidence in his possession 
to VA.  The May 2006 letter also informed the veteran as to 
the law pertaining to disability rating and effective date as 
the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

Regarding the claim of entitlement to an initial rating in 
excess of 10 percent for degenerative arthritis of the left 
knee, the veteran is appealing the initial rating assignment 
as to this disability.  In this regard, because the August 
2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the above determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating degenerative 
arthritis (38 C.F.R. § 4.71a, DC 5003), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for this service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2006); see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.
 


Preliminary matter

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Analysis

In a statement received in February 2003, the veteran asserts 
that an increased evaluation is warranted for his service-
connected left knee and right leg fracture disabilities.  As 
the veteran's claim was received by VA in February 2003, the 
rating period on appeal is from February 2002, one year prior 
to the date of receipt of the increased rating claim.  38 
C.F.R.  § 3.400(o)(2) (2006).  However, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 (2006) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.  The Board also notes 
that an appeal from the initial assignment of a disability 
rating, such the appeal for degenerative arthritis of the 
left knee, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Increased rating- Right leg fracture residuals

Historically, an April 1990 rating decision granted service 
connection for status post, compartment syndrome, right leg 
with injury to peroneal nerve, with claw toes, pes caves and 
muscle atrophy rated at 20 percent; status post, fracture, 
right tibia and fibula, with arthritic changes in the ankle 
and right knee involvement rated at 10 percent; and a scar on 
his right leg secondary to surgery, rated as noncompensable.  
The combined service-connected disability rating was 30 
percent.  A July 1990 rating decision terminated separate 
service connection for the right lower extremity disabilities 
and assigned a reduced combined evaluation of 20 percent 
characterized as pes cavus right foot with atrophy and 
weakness of leg muscles, clawing of toes, degenerative 
changes with injury to peroneal nerve, fracture of right 
tibia and fibula, postoperative scar.  A January 1995 rating 
decision increased his evaluation from 20 percent to 30 
percent for residuals of a fracture of the right tibia and 
fibula with pes cavus, right foot, with atrophy and weakness 
of the leg muscles, clawing of the toes, degenerative changes 
with injury to peroneal nerve, and a postoperative scar, 
effective August 8, 1994.  The veteran asserts that his 
service-connected right leg fracture residuals have worsened.  

The Board notes that the veteran's service connected right 
foot disability has been rated by under 38 C.F.R. § 4.71a, 
Diagnostic Code 5278 for pes cavus.  This diagnostic code 
provides a 30 percent disability rating for unilateral 
acquired claw foot, with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  A 30 percent 
disability rating is the highest rating available for 
unilateral pes cavus (claw foot) pursuant to Diagnostic Code 
5278.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006).  

The Board notes that no other diagnostic code for rating the 
foot (Diagnostic Codes 5276-5284) can provide a rating 
greater than 30 percent.  The Board does note that bilateral 
flatfoot could afford a 50 percent rating, but such has not 
been shown by the clinical evidence of record.  

The Board has further consider whether the veteran's service-
connected right foot disability is equivalent to the loss of 
use of the foot to warrant a 40 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5167.  The loss of use of 
a foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  See 38 C.F.R. 
§§ 3.350(b) and 4.63 (2006).  It this regard, Dr. J.G., in 
his February 2006 statement, noted that the veteran walks 
with an antalgic gait favoring the right foot and hammertoes.  
The December 2004 VA examiner also noted an antalgic gait 
favoring the right leg.  The Board acknowledges the severity 
of the veteran's service-connected right foot, but it 
observes that the veteran retains effective function in his 
right foot.  As such, the Board notes that the medical 
evidence does not show the equivalent of loss of use of the 
right foot.  

As the record indicates that the veteran has been service 
connected for arthritic changes of the right ankle, the Board 
will consider whether a separate diagnostic code regarding 
the ankle could afford a compensable evaluation.  Limitation 
of ankle motion is addressed under Diagnostic Code 5271.  
Under that Diagnostic Code, a 10 percent disability rating is 
assigned where the evidence demonstrates moderate limitation 
of motion.  A 20 percent rating is for application where 
there is marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).  Further, under 38 C.F.R. § 4.71 
(a), Diagnostic Code 5270 (2006), a 20 percent rating is 
warranted when there is ankylosis of the ankle in plantar 
flexion of less than 30 degrees; a 30 percent rating is 
warranted when there is ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between zero degrees and 10 degrees; and, the maximum 40 
percent rating is warranted when there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.   

Upon VA examination of the veteran's right ankle in September 
2003, he had dorsiflexion to 5 degrees, plantar flexion to 20 
degrees, inversion to 10 degrees, and eversion to 5 degrees.  
It was noted that his ankle was "almost fused."  The report 
of the December 2004 VA examination noted that his right 
ankle had 0 degrees of dorsiflexion and 2 degrees of plantar 
flexion.  It was noted that the veteran was taking Neurontin 
for his right ankle pain and that he had an antalgic gait 
favoring his right leg.  The Board also notes that X-rays of 
the right ankle taken in August 2002 and December 2004 
revealed severe degenerative posttraumatic arthritic changes 
and arthritic changes of the right ankle, respectively.  A 
statement from J.C.G., D.O., in February 2006, noted that the 
veteran's right ankle is "nearly frozen."  At that time, 
the veteran's right ankle had a range of motion of 0 degrees 
of dorsiflexion and 2 degrees of plantar flexion.  It was 
further noted that the veteran has chronic pain in the right 
lower extremity, for which he takes nonsteroidals.  The Board 
finds that the veteran's disability picture, with 
consideration of additional functional limitation due to 
factors such as pain and weakness under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), is 
most nearly approximated by a 30 percent rating under 
Diagnostic Code 5271.  Indeed, the veteran's right ankle 
dorsiflexion was noted as being 0 degrees in 2004 and 2006.  
However, the Board does not find the veteran's right ankle 
disability picture to be more comparable with the next-higher 
40 percent rating for ankylosis of the ankle.  The veteran's 
right ankle is not ankylosed in plantar flexion greater than 
40 degrees nor in dorsiflexion greater than 10 degrees.  
Further, the record does not demonstrate instances of right 
foot drop or that his right foot drags during ambulation.  

The Board notes that the veteran has been rated under 
hyphenated diagnostic codes for his pes cavus and nerve 
symptoms, Diagnostic Codes 5278 and 8523, respectively.  
However, it appears that his nerve symptoms go beyond what is 
contemplated by the dual rating.  The Court has acknowledged 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban, 6 Vet. App. at 
261-62; Fanning v. Brown, 4 Vet. App. 225 (1993).  As such, 
the Board will consider whether a separate neurologic rating 
would be appropriate.

The veteran's nerve impairment of the right lower leg has 
been evaluated under Diagnostic Code 8523, for disabilities 
affecting the anterior tibial nerve (deep peroneal), since 
service connection was established.  Under Diagnostic Code 
8523 incomplete paralysis is evaluated as noncompensable if 
the condition is found to be mild.  A 10 percent rating 
warranted for moderate disability.  A 20 percent rating is 
for consideration for severe disability.  Finally, complete 
paralysis, with dorsal flexion of the foot lost, is to be 
evaluated as 30 percent disabling.

Regarding neurologic findings, the Board notes that the 
veteran reported having decreased feeling from the knee down 
upon VA examination in September 2003.  As noted in a 
December 2004 electromyogram, a right peroneal motor nerve 
conduction study from the EDB (extensor digitorum brevis) 
showed an absent response.  The impression was 
electrodiagnostic evidence that was suggestive of right 
peroneal and tibial neuropathy probably from the veteran's 
history of compression from the compartment syndrome.  A 
November 2004 history and physical noted that the veteran's 
right lower leg was manifested by pain described as aching, 
burning, knifelike, numbness, sharp, and stabbing.  The 
December 2004 VA examination noted decreased sensation in his 
right leg below the knee and some numbness.  A private 
medical record, dated in August 2002, noted that he veteran 
had decreased sensation on the dorsum and over the first web 
space of his right foot.  It also noted that he is 
hypersensitive over the plantar medial aspect of the foot and 
less sensitive over the plantar lateral aspect of the foot.  
The February 2006 private treatment record noted a finding of 
decreased sensation to pinprick in L4-L5 dermatome on the 
right lower extremity.  Based on the foregoing, the Board 
finds that the veteran is entitled to a separate 10 percent 
rating under Diagnostic Code 8523 for moderate neurologic 
manifestations of the deep peroneal nerve that are separate 
and distinct from the manifestations related to his right 
foot pes cavus.  The Board finds that the veteran's 
neurologic disability picture does not most nearly 
approximate severe incomplete paralysis to warrant a 20 
percent rating.  Indeed, the December 2004 electromyogram 
showed normal latency, amplitude and velocity of the peroneal 
motor nerve from the tibialis anterior.  

As right knee involvement has been service connected, the 
Board will consider whether a separate compensable rating is 
warranted for his right knee involvement.  Initially, the 
Board notes that there is no radiographic evidence of 
arthritis in the veteran's right knee.  The clinical evidence 
of record does not demonstrate recurrent subluxation or 
lateral instability to warrant a compensable rating.  
Although the report of the December 2004 VA examination noted 
some weakness of the medial and lateral collateral ligaments 
bilaterally, the veteran's anterior cruciate ligaments were 
noted as being intact.  As such, the Board does not find the 
veteran's disability picture to be most nearly approximated 
by a compensable, slight, evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

Regarding limitation of motion of the knee, Diagnostic Codes 
5260 and 5261 concern limitation of leg flexion and 
extension, respectively.  Diagnostic Code 5260 affords a 
noncompensable rating for leg flexion limited to 60 degrees.  
A 10 percent rating is warranted for leg flexion limited to 
45 degrees.  Diagnostic Code 5261 provides a noncompensable 
evaluation for leg extension limited to 5 degrees.  A 10 
percent rating is warranted for leg extension limited to 10 
degrees.  

At this time, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

A November 2004 VA history and physical record noted that the 
veteran had full range of motion in his extremities except 
for his right ankle.  The report of the December 2004 VA 
examination notes that the veteran has knee flexion 
bilaterally to 114 degrees with extension to 0 degrees.  The 
above findings do not reveal flexion or extension limited to 
even noncompensable levels.  Moreover, the evidence fails to 
demonstrate additional functional limitation due to factors 
such as pain, weakness, incoordination or fatigability such 
that the veteran's disability picture is more nearly 
approximated by at least a noncompensable rating under either 
Diagnostic 5260 or 5261.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Finally, as 
the competent evidence does not establish ankylosis or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  
   
The Board has also considered whether a separate rating for a 
postoperative scar is warranted.  It is noted that the 
veteran was granted service connection for a right leg scar 
secondary to surgery in the April 1990 rating decision.  It 
was noted in the July 1990 rating decision that the scar of 
the right leg due to surgery, which was previously evaluated 
under Diagnostic Code 7805, is now also included under the 
hyphenated diagnostic code of  5278-8523 for pes cavus and 
injury to the peroneal nerve.  Disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Throughout the entirety 
of the appeal, evidence of a superficial and painful or 
unstable scar is required in order to achieve a rating under 
Diagnostic Codes 7803-04.  The scar is located along the 
lateral aspects of the right calf from just below the knee to 
just above the ankle.  Here the evidence does not establish 
that such criteria have been met.  Upon VA examination in 
September 2003, the 40 centimeter lateral scar on the right 
knee was noted as being hypopigmented compared to normal 
areas of the skin.  There was no tenderness to palpation of 
the scar.  A November 2004 history and physical described the 
surgical scar on the veteran's medial right knee and right 
leg as well healed.  In sum, the record reflects findings of 
an asymptomatic surgical scar.  Moreover, the veteran has not 
raised any complaints regarding the scar.  In view of the 
foregoing, the Board finds that a separate compensable 
evaluation for a right knee scar is not appropriate here.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 
38 C.F.R. § 4.14 (2006).

In reaching the above conclusions, the benefit of the doubt 
rule had been applied where appropriate.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased rating- left knee, instability and 
degenerative arthritis

Historically, a July 1990 rating decision granted service 
connection for Impairment of the left knee at 10 percent, 
effective November 7, 1989, under Diagnostic Code 5262.  The 
August 2004 determination continued the 10 percent evaluation 
of the left knee under Diagnostic Code 5257 for slight 
instability.  Since the August 2004 determination, the left 
knee has been evaluated for impairment/instability under 
5262-5257.  The August 2004 determination also granted 
service connection for degenerative arthritis of the left 
knee under Diagnostic Code 5003, rated at 10 percent, 
effective February 1, 2003.  The Board will now consider 
whether higher ratings may be granted for the veteran's 
impairment/instability of the left knee and/or his 
degenerative arthritis of the left knee.  The Board again 
notes that staged rating are for consideration regarding the 
degenerative arthritis as it is an appeal from the initial 
assignment of the disability rating.

The veteran is assigned a 10 percent evaluation for his 
service-connected instability of the left knee pursuant to 
Diagnostic Code 5257, which contemplates knee impairment 
manifested by recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight impairment.  A 20 percent disability 
rating is warranted where the evidence demonstrates moderate 
impairment.  Finally, a 30 percent rating applies where the 
evidence shows severe knee impairment.

The Board has reviewed the competent evidence and finds that 
such records reflect no more than slight knee impairment.  
Indeed, upon VA examination in September 2003, the veteran 
denied any recurrent subluxation or dislocation of the knee.  
The McMurray and Lachman tests of his left knee were 
negative.  Further, there was no tenderness to palpation over 
the left knee.  Although weakness of the medial and lateral 
collateral ligaments bilaterally was noted upon VA 
examination in December 2004, his anterior cruciate ligaments 
were intact.  The veteran noted that his left knee will give 
out, but he has had no falls.

In reaching the above conclusion, the Board acknowledges that 
the veteran reported a burning pain in the knee and that he 
occasionally used a brace at the September 2003 VA 
examination.  It was also noted that there was significant 
crepitus upon palpation to his left patella.  Further, the 
veteran had some ligamentous laxity of his left knee.  The 
veteran also reported at the 2004 VA examination that he has 
to use a knee brace.  Additionally, the statement, by Dr. 
J.G. in February 2006, reported that the veteran had a 
chronically inflamed left knee.  However, these complaints 
and findings have been contemplated in the current 10 percent 
rating assignment.  Indeed, based on the overall evidence as 
described previously, the veteran's disability picture is not 
more closely approximated by the next-higher 20 percent 
evaluation under Diagnostic Code 5257.  Rather, the 10 
percent rating is appropriate.  In so deciding, the Board 
notes that an increase on the basis of limitation of motion 
due to factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, because this diagnostic code section is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Board has also considered whether a higher rating is 
possible under Diagnostic Code 5262, regarding impairment of 
the tibia and fibula.  A 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee disability.  
The next-higher 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate knee disability.  A 30 
percent rating is warranted for malunion with marked 
disability; and a 40 percent rating is warranted for nonunion 
of the tibia and fibula with loose motion and requiring a 
brace.  After reviewing the clinical evidence of record, the 
Board finds that the veteran's disability picture is most 
nearly approximated by his current 10 percent evaluation.  
Indeed, X-rays taken in December 2004 of the veteran's right 
tibia and fibula revealed healed fractures of the distal 
tibial and fibular diaphyses with good alignment.  The Board 
acknowledges that veteran's used of pain medication and the 
occasional use of a transcutaneous electrical nerve 
stimulation (TENS) unit on his right tibia and fibula.  
However, the Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board has considered whether any other alternative 
diagnostic codes could provide for an increased rating.  As 
the competent evidence does not establish ankylosis or 
functional impairment comparable therewith or semilunar, 
dislocated left knee cartilage, Diagnostic Codes 5256 and 
5258 are inapplicable.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  As noted above, in this case, a 
separate 10 percent rating has been assigned under Diagnostic 
Code 5003 for degenerative arthritis of the left knee 
established by X-ray findings.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation will be assigned with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, a 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Under Diagnostic Code 5261, a 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.

From 2003 through 2006, the veteran has had a couple of VA 
examinations of his left knee.  The Board notes that normal 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2006).  
A private medical record, dated in August 2002, noted that 
the veteran demonstrated a full range of motion of his left 
knee.  VA examination in September 2003 revealed flexion to 
150 degrees and extension to 0 degrees.  Upon VA evaluation 
in December 2004, the veteran had flexion to 114 degrees and 
extension to 0 degrees.  A private medical record, dated in 
February 2006, did not provide specific range of motion 
findings, but Dr. J.G. noted that he agreed that the range of 
motion findings upon VA examination were "essentially 
accurate."  

Based on the objective findings discussed above, the criteria 
for a compensable evaluation for left knee limitation of 
motion under Diagnostic Codes 5260 and/or 5261 have not been 
satisfied.  Moreover, even with consideration of additional 
functional limitation due to factors such as pain and 
weakness under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), there has been no 
demonstration of functional impairment comparable to the 
criteria for the next-higher rating.  The Board acknowledges 
the veteran's complaint of pain and occasional swelling upon 
VA examination in September 2003.  A January 2003 private 
medical record noted the veteran's left knee pain to be worse 
on ambulating, but he denied weakness in the left knee.  In a 
February 2005 statement is support of his claim, the veteran 
reported that his left knee always clicks and pops and that 
cold weather makes it worse and more painful.  However, the 
Board finds that these complaints of pain have been 
contemplated by the current rating.  

In conclusion, the Board finds that the veteran's disability 
picture, as represented by separate 10 percent ratings for 
instability and degenerative arthritis of the left knee, is 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Extraschedular

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for pes 
cavus, is denied.

Entitlement to a separate rating of 30 percent for arthritic 
changes of the right ankle is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent for deep 
peroneal nerve impairment, manifested by decreased sensation, 
is granted, subject to the applicable law governing the award 
of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
instability of the left knee, is denied.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


